EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hongbiao Yu on 11/2/2021.
The application has been amended as follows: 

Claim 1. A positionable hidden hydraulic hinge, comprising: 
a fixing base configured to be connectable with a door frame; 
a rotatable device body configured to be connectable with a door leaf, the rotatable device body including: a bearing guiding base having a guiding groove; and a hydraulic device 
a hinge configured to connect with the fixing base and the rotatable device body; and 
a linkage assembly configured to penetrate throughout the hinge, wherein two ends of the linkage assembly are configured to pivotably connect with the fixing base and a portion of the rotatable device body, respectively, 
wherein a first end of the bearing guiding base is fixedly connected with the hinge, and a second end of the bearing guiding base is connected with the hydraulic device 
wherein the guiding groove of the bearing guiding base includes a stepped surface configured to block a movement of the linkage assembly.

Claim 5. The positionable hidden hydraulic hinge of claim 4, wherein the linkage assembly also includes a bearing and a pin, wherein the curved rod is pivotably connected with the connecting rod through the pin, wherein each external side of two ends of the pin is respectively mounted with the bearing, and wherein the bearing is engaged with the guiding groove of the bearing guiding base [[to]] to provide a guiding function for the portion of the connecting rod pivotably connected with the curved rod.

Claim 7.  The positionable hidden hydraulic hinge of claim 4, wherein the hydraulic device is provided with a hydraulic chamber body, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In conjunction with the other claim language, examiner notes that the inclusion of a bearing guide having the structure claimed and configured to interact with the linkage assembly in the manner claimed, is not considered known or obvious in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677